{¶ 26} I respectfully dissent. The majority observes that the trial court "did not appear to consider that Mr. Davis did not know about the indictment until he was arrested in November 2007" and concludes "that, if the dismissal of the complaint was valid, then the time period between its dismissal and Mr. Davis's arrest on the indictment does not count toward the speedy trial deadline." I agree with this assessment. I part ways with the majority, however, in its decision to conduct a full review of the propriety of the nolle prosequi dismissal of charges in case number 07CR072802. The trial court stopped short of doing so, concluding that the argument was moot in light of the balance of its decision. The record in this case contains the arguments made by Defendant's attorney before the trial court, but not evidence in support of this argument. This Court should not make this determination from a silent record for the first time. Accordingly, I would reverse the judgment of the trial court and remand this case for further proceedings.
 {¶ 27} I respectfully dissent. *Page 1